McLaughlin, J. (dissenting):
The statute provides that for any refusal to allow the stock book to be inspected “ such corporation and the officer or agent so refusing shall each forfeit” -the sum of $250. The officer or agent referred to includes the person who has or should have charge of the stock book. The defendant was the agent of the company in charge (of its office in JTew York city where the book should have been kept — in the absence of a transfer agent in this State, which the corporation did not have — and was the proper person ' from whom to. demand an inspection of it. That being so, I do not see how any distinction can be made between his refusal and the refusal of the corporation. The statute certainly makes none. Once it is conceded that the corporation has refused, both it and the officer or agent so refusing' are liable for the penalty. The plain meaning of the statute is that the officer or agent who transmits the company’s refusal is equally liable with it. '
If the word “ wilfully ” had been used in this section, as’ it was in the preceding section relating to domestic stock corporations, there might be some ground for holding that an agent should not be subjected to the penalty, where, as in the present case, he is unable to permit an inspection because of the neglect of the corporation, through no fault of his own. (Lozier v. Roohan, 59 App. Div. 390.) As it is, however, the language of the statute is plain and it has been held that the motive or intent of. the stockholder in demanding an inspection is immaterial. (Henry v. Babcock & *437Wilcox Co., 196 N. Y. 302.) The penalty is not made to depend upon the intent of the agent or the cause of his refusal, and it seems to me to be an unwarranted construction of the statute to read such a qualification into it.
Hor do I think the literal meaning of the statute is unreason able. The defendant must be deemed to have known the existence of the statute and that if he remained in charge of the office of the corporation within the State, where it was bound to keep a stock book, he would be liable as well as the corporation itself if he refused to produce such a book upon a proper demand. If he chose to remain in charge of the office with no such book there, it was a risk which he voluntarily assumed. It has never been held, so far as I know, that an employee is not liable for violations of the Liquor Tax Law arising from derelictions of his employer which he is powerless to remedy and, for a similar reason, I do not see how it can be said that the Legislature, when it enacted the statute here under consideration, intended anything other than what the language plainly means. If it did, the remedy is for the Legislature and not for the courts.
I think the plaintiff is entitled to recover from the defendant the statutory penalty, and, therefore, I am unable to concur in the prevailing opinion and dissent therefrom.
Judgment ordered for defendant, with costs.. Settle order on notice.